1

2

3

4

5                       UNITED STATES DISTRICT COURT

6                      EASTERN DISTRICT OF CALIFORNIA

7

8    UNITED STATES OF AMERICA,           No.   2:20-cr-00134
9                  Plaintiff,
10        v.                             ORDER DENYING DEFENDANT’S MOTION
                                         TO DISMISS
11   TANG JUAN aka JUAN TANG,
12                 Defendant.
13

14       On April 9, 2021, Defendant filed a Motion to Dismiss Counts

15   One and Two of the Indictment pursuant to Federal Rule of

16   Criminal Procedure 12(b)(1).     See Mot. to Dismiss (“Mot.”), ECF

17   No. 131.   Defendant’s motion seeks dismissal on the grounds that

18   a question regarding military service that appears on the non-

19   immigrant visa application Form DS-160 and was the source for

20   questioning by FBI agents is fundamentally ambiguous.     The

21   Government opposes the motion.     See Opp’n at ECF No. 138.

22   Defendant filed a reply.    See Reply, ECF No. 142.

23       For the reasons discussed below, the Court DENIES

24   Defendant’s Motion to Dismiss.

25

26                              I.   BACKGROUND

27       On October 28, 2019, Defendant, a cancer researcher and

28   Chinese national applied for and, on November 5, 2019, was
                                        1
1    granted, a non-immigrant visa to participate in a University of

2    California, Davis cancer treatment-method research program.            Mot.

3    at 1; Opp’n at 2.    As part of her non-immigrant visa application,

4    Defendant filed a Form DS-160 with the Department of State Bureau

5    of Consular Affairs.     Mot. at 1.       Form DS-160 is an online form

6    used for authorizing temporary travel to the United States.            Id.

7    On December 27, 2019, Defendant entered the United States through

8    the San Francisco International Airport.         Opp’n at 2.

9           On August 6, 2020, Defendant was charged with visa fraud and

10   making false statements to the FBI in violation of 18 U.S.C.

11   §§ 1001 and 1546.    See Indict., ECF No. 18.       Count One of the

12   indictment, which alleges visa fraud, is based upon Defendant’s

13   answer to a question on the Form DS-160 that she filed with the

14   Department of State.     Id. at 1.    Under the form’s Additional

15   Work/Education/Training section, Defendant answered “no” when

16   asked, “have you ever served in the military?”         Opp’n at 2.     The

17   Government alleges Defendant’s answer to this question was false.

18   Id.    Defendant’s allegedly false answer prompted FBI agents to

19   interview her on June 20, 2020, and formed the basis of a search

20   warrant for Defendant’s apartment in Davis, California.          Id. at
21   2–3.    During her interview with the FBI agents, Defendant

22   allegedly falsely stated “that she was not a member of the

23   Chinese military.”     Mot. at 1.    Count Two of the indictment is

24   based upon this statement.     See Indict. at 2.

25          Defendant now moves for dismissal of the indictment, arguing

26   that the military service question on the Form DS-160 is
27   fundamentally ambiguous and, therefore, may not form the basis of

28   a visa fraud or false statement prosecution.         See generally Mot.
                                           2
1    Defendant moves for both counts of the indictment to be dismissed

2    as her answer to that question led directly to Count One and

3    indirectly to Count Two.   Id.    Defendant further contends that

4    charging her with false statements because of her answers to

5    vague and ambiguous questions violates the required notions of

6    adequate notice and due process.       Id.

7

8                               II.   OPINION

9        A.    Fundamental Ambiguity

10             1.    Legal Standard

11       Federal Rule of Criminal Procedure 12(b) permits any defense

12   “which is capable of determination without the trial of the

13   general issue” to be raised by pretrial motion.     U.S. v. Shortt

14   Accountancy Corp., 785 F.2d 1448, 1452 (9th Cir. 1986).       A

15   pretrial motion is generally “capable of determination” before

16   trial if it involves questions of law rather than fact.       Id.

17   However, a district court may make preliminary findings of fact

18   necessary to decide the questions of law so long as the court’s

19   findings do not “invade the province of the ultimate finder of

20   fact.”   Id. (internal quotation marks and citation omitted).
21       As a matter of law, a defendant may not be held criminally

22   liable in a perjury or false statement prosecution based upon a

23   response to a “fundamentally ambiguous” question.     U.S. v.

24   Culliton, 328 F.3d 1074, 1078 (9th Cir. 2003) (internal quotation

25   marks and citation omitted).     But “the existence of some

26   ambiguity in a falsely answered question will not shield the
27   [defendant] from a perjury or false statement prosecution.”         Id.

28       The Ninth Circuit “has not had the occasion to consider the
                                        3
1    effect of fundamental ambiguity in the specific context of

2    providing false statements to a federal agency in violation of 18

3    U.S.C. § 1001,” but it has addressed ambiguity in other analogous

4    criminal contexts.      Id.   There, the Ninth Circuit held that, “[a]

5    question is fundamentally ambiguous when [people] of ordinary

6    intelligence cannot arrive at a mutual understanding of its

7    meaning.”    Id. (internal quotation marks and citation omitted).

8    Further, a question is not fundamentally ambiguous “simply

9    because the questioner and respondent might have different

10   interpretations.”       Id. at 1079.   Instead, courts must consider

11   the context of the question and the defendant’s answer.

12   Culliton, 328 F.3d at 1079.      Extrinsic evidence relevant to the

13   defendant’s understanding of the question posed must also be

14   considered.       Id.

15        If a question is deemed fundamentally ambiguous, “a court

16   may decide as a matter of law to dismiss an indictment so long as

17   the defendant offers an innocent explanation for his testimony.”

18   Id. at 1080.      Absent fundamental ambiguity, “it is for the jury

19   to decide [] which construction the defendant placed on a

20   question.”    Id. at 1078.
21                2.    Analysis

22        Defendant presents several arguments—some more compelling

23   than others—in support of her contention that the military

24   service question on the Form DS-160 is fundamentally ambiguous.

25   See Mot. at 4-10.       Each is discussed in turn, beginning with the

26   arguments that are specific to Defendant and, therefore, most
27   relevant to the Court’s inquiry.           Defendant argues her responses

28   to other questions on the Form DS-160, linguistical differences
                                            4
1    between Chinese and English, and the military service question’s

2    location within the Form DS-160 underscore the question’s

3    fundamental ambiguity.   See Mot. at 7, 9–10.

4        Just before the section on Additional

5    Work/Education/Training Information (where the military service

6    question resides) is a section titled Previous

7    Work/Education/Training Information where the applicant is asked

8    to list employment information for the last five years and any

9    educational institutions attended that are at a secondary level

10   or above.   See Online Form DS-160 at 48, Ex. 1 to Mot., ECF No.

11   131-1.   In that section, Defendant identified the Fourth Military

12   Medical University (“FMMU”; also known as the Air Force Military

13   Medical University, “AFMMU”) as an institution of higher

14   education that she attended and Xijing Hospital of Basic Medical

15   Science in Xi’an, an affiliate of FMMU, as an employer.     The

16   Government alleges that Defendant’s affiliation with these

17   institutions is evidence of her membership in the military and,

18   therefore, also evidence of her intent to falsely answer the

19   military service question and, later, respond falsely to the

20   verbal questioning.   Opp’n at 2; see also Affidavit in Support of
21   Search Warrant ¶¶ 11, 17, ECF No. 129-2.

22       Defendant argues that her truthful answers to these other

23   questions evinces the fundamental ambiguity of the military

24   service question.   Mot. at 10.   Put differently: Defendant must

25   have misunderstood the military service question because she

26   would not have intentionally lied there while truthfully listing
27   her military affiliations in the employment and education section

28   of the Form DS-160.   The Court agrees that doing so makes little
                                       5
1    sense.   However, the question is not fundamentally ambiguous

2    simply because Defendant misinterpreted it.        See Culliton, 328

3    F.3d at 1079 (a question is not fundamentally ambiguous where the

4    questioner and respondent simply have a different understanding

5    of what was asked).     Some degree of ambiguity is not fundamental

6    ambiguity.

7          Defendant also argues the question is fundamentally

8    ambiguous because “military service” translates to “soldiers

9    service” in Chinese.    Mot. at 7.       Absent any other clarifying

10   information, it is not clear that “soldiers service” would

11   include service as a civilian scientist at a military-affiliated

12   hospital.    Id.   In addition, Defendant contends that the

13   question’s location under the category of Additional

14   Work/Education/Training Information, as opposed to

15   Security/Background, makes it more easily misunderstood.        Mot. at

16   10.   Notably, just before the military service question, the

17   applicant is asked: “Do you have any specialized skills or

18   training, including firearms, explosives, nuclear, biological, or

19   chemical experience?”    See Online Form DS-160 at 49.       Just after

20   the military service question, the applicant is asked: “Have you
21   ever served in, been a member of, or been involved with a

22   paramilitary unit, vigilante unit, rebel group, guerilla group,

23   or insurgent organization?”    Id.       Defendant argues that, when the

24   military service question is considered in context and in

25   Chinese, it connotes armed service, not civilian service as a

26   cancer researcher.
27         Finally, Defendant asserts the military service question is

28   fundamentally ambiguous because the term “military service” is
                                          6
1    left undefined, leaving it open to multiple plausible

2    interpretations; there are multiple plausible meanings of

3    “military service” depending on the context, colloquial use, or

4    definitional understanding; and the Ninth Circuit’s struggle to

5    define “military service” in the context of immigration

6    naturalization regulations is evidence of this.     See Mot. at 4-7,

7    8–9.   Defendant cites Gallarde v. I.N.S., 486 F.3d 1136 (9th Ci.

8    2007) in support of this last argument.    However, Gallarde

9    focuses on statutory construction and deals with the different

10   immigration consequences of compulsory and voluntary military

11   service under the Immigration and Nationality Act.     The Court

12   finds it inapposite here.

13          By contrast, several of Defendant’s above-described

14   arguments are cogent.    However, at best, they lead to a

15   conclusion that Defendant may have misunderstood the military

16   service question.    They do not, however, persuade the Court that

17   people of ordinary intelligence could not arrive at a mutual

18   understanding of its meaning.     See Culliton, 328 F.3d at 1079.

19   “Have you ever served in the military?” is a straightforward

20   question.   Given her native language and the question’s location
21   within the Form DS-160, Defendant might not have understood it to

22   encompass her civilian service for the Chinese military.     Her

23   truthful answers to other questions on the form suggest as much.

24   But the existence of some ambiguity in a falsely answered

25   question will not shield the respondent from prosecution as a

26   matter of law.    Id. at 1078.   Unless and until the ambiguity
27   rises to the level of fundamental ambiguity (it does not here),

28   “[i]t is for the jury to decide [] which construction the
                                        7
1    defendant placed on a question.”         Id.

2        B.      Due Process

3                1.   Legal Standard

4        The Fifth Amendment provides that “[n]o person

5    shall . . . be deprived of life, liberty, or property without

6    due process of law.”       This guarantee is infringed upon when the

7    Government brings charges against someone pursuant to a vague

8    application of a criminal statute.        Kolender v. Lawson, 461 U.S.

9    352, 357–58 (1983).       An overly vague application of a criminal

10   statute fails to give ordinary people fair notice of what

11   conduct is punishable and is so standardless that it invites

12   arbitrary enforcement.      Id.   That criminal statutes not be vague

13   “is a well-recognized requirement, consonant alike with ordinary

14   notions of fair play and settled rules of law,” and a statute

15   that disregards this requirement “violates the first essential

16   of due process of law.”      Connally v. General Const. Co., 269

17   U.S. 385, 391 (1926).

18               2.   Analysis

19       Defendant argues that, although 18 U.S.C. §§ 1001 and 1546

20   are not unconstitutionally vague on their face, “they are
21   impermissibly vague as applied to this case due to the

22   fundamental ambiguity of the questions and answers underlying the

23   charges.”    Mot. at 11.    The Court does not find the military

24   service question to be fundamentally ambiguous, thus, Defendant

25   was not deprived of adequate notice.           Moreover, at the conclusion

26   of the Form DS-160, Defendant was notified that her application
27   was signed under penalty of perjury and that any false or

28   misleading information in it could subject her to criminal
                                          8
1    prosecution.   See Online Form DS-160 at 91.   Accordingly,

2    Defendant’s due process rights have not been violated.

3

4                             III.    ORDER

5        For the reasons set forth above, the Court DENIES

6    Defendant’s Motion to Dismiss.

7        IT IS SO ORDERED.

8    Dated: May 28, 2021

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                       9
